DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,023,528 (Appl. No. 16/723,439).
Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of U.S. Patent No. 11,023,528 anticipate or render obvious each limitation of claims of the instant application as demonstrated in the table below.
Claims 1-11 of instant application recite similar limitations as claims 12-20, hence claims 1-11 are being as representative for demonstration in the table below. 
Similarly, claims 1-14 of U.S. Patent No. 11,023,528 recite similar to limitations as claims 15-20. Hence claims 1-14 are being used as representative for demonstration in the table below.
Instant Application
U.S. Patent No. 11,023,528
1. A computer-implemented method comprising: 
configuring a plurality of microservices on a streaming data platform to watch for transactions having a corresponding workflow stage associated with a first workflow, wherein the first workflow corresponds to a transaction type and comprises a plurality of processing steps required to validate a given transaction of the transaction type; 








adding a first transaction object having a first version value to the streaming data platform; 

retrieving, by a first microservice and from the streaming data platform, the first transaction object based on a current workflow stage of the first transaction object matching a first workflow stage; 
processing, by the first microservice and based on the first version value, the first transaction object using an original configuration of the first microservice as part of the first workflow; 









generating a configuration transaction object that is configured to implement a second workflow by causing reconfiguration of at least one microservice of the plurality of microservices; 


adding the configuration transaction object to the streaming data platform; 

retrieving, by the first microservice and from the streaming data platform, the configuration transaction object; 


processing, by the first microservice, the configuration transaction object, wherein the first microservice is reconfigured based on processing at least one instruction of the retrieved configuration transaction object; 
adding a second transaction object having a different second version value to the streaming data platform;


retrieving, by the first microservice and from the streaming data platform, the second transaction object based on a current workflow stage of the second transaction matching a second workflow stage; and 
processing, by the first microservice and based on the second version value, the second transaction object based on the reconfiguration of the first microservice as part of the second workflow.
1. (Currently Amended) A computer-implemented method comprising: 
configuring a plurality of microservices on a streaming data platform to watch for transactions having a corresponding workflow stage associated with a first workflow, wherein the first workflow corresponds to a transaction type and comprises a plurality of processing steps required to validate a given transaction of the transaction type; 

generating a configuration transaction object that is configured to cause reconfiguration of the first workflow by causing reconfiguration of at least one microservice of the plurality of microservices, wherein the configuration transaction object comprises transaction metadata that indicates: a configuration workflow; and a current workflow stage of the configuration transaction object; 
adding the configuration transaction object to the streaming data platform; 
updating the current workflow stage of the configuration transaction object to a first workflow stage;
retrieving, by a first microservice and from the streaming data platform, the configuration transaction object based on polling the streaming data platform to retrieve transactions matching the first workflow stage; 
processing, by the first microservice, the configuration transaction object, wherein the first microservice is reconfigured based on processing at least one instruction of the retrieved configuration transaction object; 
updating the current workflow stage of the configuration transaction object to a second workflow stage based on completing processing, by the first microservice, of the configuration transaction object; 
determining that the current workflow stage of the configuration transaction object indicates that the configuration transaction object has completed processing corresponding to the configuration workflow; and 2Application No. 16/723,439Docket No.: 009033.00137\US
removing the configuration transaction object from the streaming data platform and outputting an indication that the configuration transaction object has completed the processing corresponding to the configuration workflow.

9. The method of claim 1, further comprising: 
adding a first transaction object having a first version value to the streaming data platform prior to reconfiguring the first microservice; 
retrieving, by the first microservice and from the streaming data platform, the first transaction object based on a current workflow stage of the first transaction matching the first workflow stage; 
processing, by the first microservice, the first transaction object based on an original configuration of the first microservice based on the first version value; 


adding a second transaction object having a different second version value to the streaming data platform subsequent to reconfiguring the first microservice; 
retrieving, by the first microservice and from the streaming data platform, the second transaction object based on a current workflow stage of the second transaction matching the first workflow stage; and 
processing, by the first microservice, the second transaction object based on the reconfiguration of the first microservice based on the second version value.
3. The method of claim 1, wherein reconfiguring the first microservice causes the first microservice to process transaction objects at a different stage of the plurality of processing steps of the first workflow.
2. The method of claim 1, wherein reconfiguring the first microservice comprises: reconfiguring the first microservice to modify at least one operation that the first microservice performs on transaction objects associated with the first workflow.
4. The method of claim 1, wherein reconfiguring the first microservice comprises: reconfiguring the first microservice to modify at least one operation that the first microservice performs on transaction objects associated with the first workflow.
3. The method of claim 1, wherein reconfiguring the first microservice causes removal of at least one second microservice from the first workflow.
5. The method of claim 1, wherein reconfiguring the first microservice causes removal of at least one second microservice from the first workflow.
4. The method of claim 1, wherein the first microservice is originally configured to update completed transactions with a first completed workflow stage, and wherein reconfiguring the first microservice comprises: 
reconfiguring the first microservice to update completed transactions with a different completed workflow stage.
6. The method of claim 1, wherein the first microservice is originally configured to update completed transactions with a first completed workflow stage, and wherein reconfiguring the first microservice comprises: 
reconfiguring the first microservice to update completed transactions with a different completed workflow stage.
5. The method of claim 1, wherein reconfiguring the first microservice causes transaction objects to bypass at least one second microservice included in the first workflow.
7. The method of claim 1, wherein reconfiguring the first microservice causes transaction objects to bypass at least one second microservice included in the first workflow.
6. The method of claim 1, wherein the first microservice is originally configured to watch for transactions associated with the first workflow that have the first version value, and 
wherein the reconfigured first microservice is configured to watch for transactions associated with the first workflow that have the different second version value.
8. The method of claim 1, wherein the first microservice is originally configured to watch for transactions associated with the first workflow that have a first version value, and 
wherein the reconfigured first microservice is configured to watch for transactions associated with the first workflow that have a different second version value.

2. The method of claim 1, wherein reconfiguring the first microservice comprises: reconfiguring the first microservice to watch for a different second workflow stage.
7. The method of claim 1, further comprising: 
adding a third transaction object to the streaming data platform;
determining a current version of the first workflow implemented on the streaming data platform; and 
updating a version value of the third transaction object based on the current version, 
wherein the first microservice processes the third transaction object based on the original configuration or the reconfigured configuration based on the version value of the third transaction object.
10. The method of claim 1, further comprising: 
adding a first transaction object to the streaming data platform; 
determining a current version of the first workflow implemented on the streaming data platform; and 
updating a version value of the first transaction object based on the current version, 
wherein the first microservice processes the first transaction object based on an original configuration or a modified configuration based on the version value.
8. The method of claim 1, wherein the first workflow corresponding to the transaction type comprises a directed acyclic graph (DAG) indicating the plurality of processing steps required to validate a given transaction of the transaction type.
11. The method of claim 1, wherein the workflow corresponding to the transaction type comprises a directed acyclic graph (DAG) indicating the plurality of processing steps required to validate a given transaction of the transaction type.
9. The method of claim 8, wherein the first microservice is automatically configured to watch for transactions on the streaming data platform in the first workflow stage based on the DAG.
12. The method of claim 11, wherein the first microservice is automatically configured to watch for transactions on the streaming data platform in the first workflow stage based on the DAG.
10. The method of claim 9, wherein generating the configuration transaction object is in response to an update to at least one of the plurality of processing steps indicated in the DAG.
13. The method of claim 12, wherein generating the configuration transaction object is in response to an update to at least one of the plurality of processing steps indicated in the DAG.
11. The method of claim 10, further comprising: providing a graphical user interface to allow a user to update the at least one of the plurality of processing steps indicated in the DAG.
14. The method of claim 13, further comprising: providing a graphical user interface to allow a user to update the at least one of the plurality of processing steps indicated in the DAG.


As demonstrated by the mappings of limitations in the table above, U.S. Patent No. 11,023,528 discloses or renders obvious all the features of the claims of the instant application. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle Owyang whose telephone number is (571)270-1254. The examiner can normally be reached Monday-Friday, 8am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRED EHICHIOYA can be reached on (571)272-4034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE N OWYANG/Primary Examiner, Art Unit 2168